Citation Nr: 1501741	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of treatment for right lower extremity vascular disability to include above the knee amputation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a rating
decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Des Moines, Iowa.  

The Veteran and a friend testified before a decision review officer (DRO) in October 2009.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

A right lower extremity vascular disability, to include above the knee amputation, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of treatment for right lower extremity vascular disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

An April 2009 letter discussed the evidence necessary to support a claim for benefits under 38 U.S.C.A. §§ 1151.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been associated with the record.  Opinions have been sought from VA physicians, and the Board finds that the May 2009 and June 2012 medical opinion reports to be adequate in that the Veteran's voluminous records were reviewed by neutral, skilled providers who reviewed the Veteran's history prior to rendering their findings and opinions.  The Board acknowledges that in a September 2014 informal hearing presentation, the Veteran's representative argued on behalf of the Veteran that the medical opinions of record are insufficient for evaluation purposes.  Specifically, the representative maintained that the 2009 report was not supported by adequate rationale; however, the Board observes that this physician did in fact fully discuss the Veteran's history and point to various details of that history as supporting rationale for his conclusions.  Likewise, the 2012 report also pointed to details of the Veteran's history in support of her conclusions.  Thus, the Board concludes that these physicians laid factual foundations and provided reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

With respect to the Veteran's hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO noted the current appellate issue at the beginning of the hearing, and testimony was provided concerning the Veteran's contentions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014). 

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event. 

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2014)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1). 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

In this case, the Veteran contends that VA was negligent in its care, and that this caused a situation in which amputation of his leg was required.  He has additionally argued that the VA medical center should have been more proactive in the treatment of his condition, and that its failure to do so led to progressive worsening of his condition which led to amputation.  

A November 2005 VA treatment record indicates an impression of hypertension and venous stasis.  At that time, the Veteran reported smoking one pack of cigarettes per day for 38 years.  Physical examination revealed symptoms of decreased circulation, with dry crusty lesions, bluish tint, and right lower extremity 2+ edema.  

In December 2005, the Veteran reported chronic leg swelling for the previous one and one half years.  His 35 year, one pack per day smoking history was noted.  The assessment was leg swelling, most likely chronic venous stasis.  Smoking cessation was encouraged.  The provider noted that compression stockings would be provided, and that weight loss was advised.  

In March 2006, the Veteran reported that he could not tolerate the compression hose.  The provider noted that the Veteran's blood pressure was not under control, and that a diuretic would be prescribed.  Hyperglycemia was also noted.  The Veteran indicated that he had resumed smoking.  

In June 2006, the Veteran reported right lower extremity pain for the previous two years.  He reported that he smoked four cigarettes per day and used marijuana and alcohol.  Examination revealed chronic venous stasis changes over the legs, and trace edema over the right leg.  The assessment was leg swelling.  The provider noted that this was most likely due to chronic venous stasis.  The Veteran was advised to avoid smoking.  A diuretic was prescribed.  

A June 2006 VA surgery clinic note indicates that the Veteran did not report for a scheduled consultation.  The author stated that a letter would be sent to remind the Veteran to call and reschedule.  

In March 2007, a VA provider noted that the Veteran's blood pressure remained high.  Later that month, the Veteran was advised that his cholesterol had worsened.  

A March 2007 consultation request includes a comment from the Veteran's primary care physician that the Veteran never received notification of a June 2006 vascular surgery appointment, and requested that the appointment be rescheduled.  

An April 2007 VA record indicates that the Veteran had longstanding swelling of the right leg with venous stasis, with no history of deep vein thrombosis.  The provider stated that the Veteran needed a venous Doppler study, then referral to vascular surgery.  

On May 12, 2007, the Veteran presented at the emergency department of Cass County Memorial Hospital with complaints of acute right lower extremity pain.  His right foot was dusky, cool, and pulseless.  He was immediately transferred to Nebraska Methodist Hospital with an impression of acute ischemic injury to the right lower leg.  On arrival at Methodist Hospital, the Veteran reported a history of bilateral calf claudication for more than one year.  He endorsed symmetric bilateral calf claudication after walking one half to one block.  He related that he had recently undergone evaluation at the Des Moines VA Medical Center (VAMC), and that he was found to have peripheral vascular disease and was scheduled to see a vascular surgeon.  He denied any prior history of thromboembolic phenomena and coagulopathy.  He endorsed a history of hyperlipidemia and hypertension.  Following physical examination, the impression was preexisting severe multilevel arterial occlusive disease with acute arterial occlusion of the right lower extremity, limb threatening ischemia, multilevel arterial occlusive disease, hypertension, hyperlipidemia, borderline diabetes, and tobacco abuse.  The provider advised the Veteran that, untreated, the arterial occlusion presented a 100 percent chance of limb loss.  The Veteran underwent various procedures in attempt to revascularize the right lower extremity.  

In May 2007, the Veteran contacted the VA general surgery clinic to advise that he was inpatient at an Omaha hospital for circulatory problems.  The plan was to reschedule an appointment in the vascular clinic.  He was transferred to a VA facility on May 26, 2007.

Following transfer to the VA facility in May 2007, the viability of the Veteran's right leg became questionable and he eventually underwent above the knee amputation in June 2007.  

In May 2009, a VA examiner reviewed the record and concluded that he could not find any evidence that there was any carelessness, negligence, lack of peoper skill, error in judgment, or other similar instance of fault on the part of VA in providing health care concerning the Veteran's peripheral vascular disease and subsequent right lower extremity amputation.  He noted that the Veteran had multiple long-standing risk factors for the development of peripheral vascular disease.  He pointed out that the Veteran had a long smoking history and had hyperlipidemia, and that noncompliance had been mentioned frequently in the record.  He noted that peripheral vascular disease had been present for many  years and that it appeared that in 2007 the factors began to coalesce and the Veteran began to have lower extremity complaints.  He indicated that the Veteran underwent various procedures at Methodist Hospital and was then transferred to the Des Moines VAMC.  He noted that the right lower extremity then became more  nonviable and attempts at managing it were unsuccessful.  He pointed out that the records reflected multiple attempts to advise the Veteran regarding diet and lifestyle changes, but that they did not appear to have  been followed.  He indicated that, unfortunately, the vessel disease progressed, requiring amputation of the right lower extremity.  He stated that when he reviewed all of the records, he found that the health care provided to the Veteran was exemplary, and that he was provided with easy and abundant access to the VA healthcare system.  

During his October 2009 hearing, the Veteran testified that he had never missed an appointment.  He stated that his primary care physician had discovered that he had never been notified of an appointment with a vascular surgeon.  His representative argued that he had been treated by VA for two years and that VA should have known that the Veteran's situation was serious and offered better treatment.  

In June 2012, a VA physician reviewed the Veteran's record and indicated that the Veteran received appropriate care in attempt to save his right leg.  She noted that the record revealed that a letter was sent to him by the vascular surgery department at the VAMC but the Veteran never rescheduled an appointment.  She concluded that the Veteran was responsible to contact his primary care physician to advise her that he had not received his appointment information, and that he had multiple times to inform the physician and nurses of not receiving his appointment information but that he did not.  She concluded that the right leg amputation was not a result of carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of the VAMC.

Upon careful review of the record, the Board concludes that compensation under § 1151 is not warranted.  The evidence does not establish an element of fault on the part of VA.  As noted, merely showing that a Veteran received care or treatment and that he has an additional disability does not establish cause.  Rather, medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Here, the record shows that vascular disease was timely diagnosed and that the risk factors for the Veteran's vascular disease were discussed with him on numerous occasions, and that various approaches such as weight loss, smoking cessation, and control of his hyperlipidemia were advised.  Thus, it cannot be said that VA failed to timely diagnose or properly treat the vascular disease that led to the Veteran's right lower extremity disability.

While the Board has considered the Veteran's arguments, and notes that he is certainly competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, two VA physicians have carefully reviewed the record and concluded that VA treatment did not lead to permanent worsening of the Veteran's right lower extremity vascular condition.  The physician who reviewed the record in 2009 pointed out that the Veteran had multiple long-standing risk factors for the development of peripheral vascular disease, that there had been multiple attempts to advise the Veteran regarding diet and lifestyle changes, and that noncompliance had been frequently mentioned in the treatment records.  The physician who reviewed the record in 2012 concluded that the Veteran received appropriate care in attempt to save his right leg, and that the Veteran bore some responsibility to inform his primary care provider that he had not received his appointment information.  In assigning high probative value to these opinions, the Board notes that the physicians had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physicians were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA physicians' opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Finally, with respect to the question of whether the event of amputation was reasonably foreseeable, the Board observes that during private hospitalization in May 2007, the Veteran was advised by a treating physician that untreated, the arterial occlusion presented a 100 percent chance of limb loss.  Efforts were made both by the private hospital and subsequently by VA to revascularize the Veteran's right leg, without success.  While the private physician's May 2007 statement was made within a short time prior to the amputation of the Veteran's right leg, it is illustrative of the medical advice that had been given in the years leading up to his May 2007 hospitalization.  As noted, the Veteran was advised on numerous occasions of lifestyle changes he could take to reduce the risk of complications from his vascular disease, but he was not compliant.  Thus, it cannot be stated that the events that led to the amputation of the Veteran's right leg were not reasonably foreseeable.

Having carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of treatment for right lower extremity vascular disability to include above the knee amputation is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


